DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pietrzyk (US 6,008,700; reference of record) in view of Chen et al. (US 2009/0251225; “Chen”; reference of record) and the Applicant’s Admitted Prior Art (See para. [0003] of the instant application).
Regarding claim 12, Pietrzyk teaches a ring voltage controlled oscillator (VCO) circuit (figure 1), comprising:
a first stage (1, 3, 5, 6) including a first inverter (1), a second inverter (3), a third inverter (5) and a fourth inverter (6), the first inverter (1) of the first stage connected in parallel with the third (5) and fourth (6) inverters of the first stage and the second inverter (3) of the first stage connected in parallel with the third (5) and fourth (6) inverters of the first stage; and

Pietrzyk fails to teach a first biasing resistor directly connected to an input of the first inverter of the first stage and an output of the second inverter of the first stage, providing a resisting bias associated with a node of the second inverter of the first stage; a second biasing resistor directly connected to an input of the second inverter of the first stage and an output of the first inverter of the first stage, providing a resisting bias associated with a node the first inverter of the first stage; a third biasing resistor directly connected to an input of the first inverter of the second stage and an output of the second inverter of the second stage, providing a resisting bias associated with a node of the second inverter of the second stage; and a fourth biasing resistor directly connected to an input of the second inverter of the second stage and an output of the first inverter of the second stage, providing a resisting bias associated with a node the first inverter of the second stage, wherein the first and second inverter of the first stage are sized larger than the third and fourth inverter of the first stage, and wherein the first and second inverter of the second stage are sized larger than the third and fourth inverter of the second stage.
Chen teaches resistors between stages of a ring oscillator to provide weak coupling and spatial filtering. Figure 4d and paragraph [0048].

Furthermore, it is well-known to those of ordinary skill in the art to form main inverters (first and second inverters) with a greater size than auxiliary inverters (third and fourth inverters) in a differential ring VCO. For example, see para. [0003] in the background section of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second inverters of Pietrzyk larger in size than the third and fourth inverters of the first and second stages of Pietrzyk because such a modification would have been merely exercising a well-known differential ring oscillator structure.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pietrzyk in view of Chen, Applicant’s Admitted Prior Art, and Watanabe et al. (US 2009/0261911; “Watanabe”; reference of record).
As for claims 13-14, Pietrzyk teaches the ring VCO circuit of claim 12, as detailed above, but fails to teach wherein the first biasing resistor comprises a metal-oxide semiconductor (MOS) and a p-type MOS (PMOS)/n-type (NMOS) pair.
However, it is well-known to those of ordinary skill in the art to use a pair of MOS transistors (PMOS/NMOS) as a resistor element in a ring oscillator. For example, see figure 2d and para. [0047] of Watanabe.

Regarding claim 16, Pietrzyk modified by Watanabe teaches wherein the second biasing resistor comprises a PMOS/NMOS pair, as detailed above in the rejection of claim 14.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of the Applicant’s Admitted Prior Art (See para. [0003] of the instant application).
Regarding claim 12, Chen teaches a ring voltage controlled oscillator (VCO) circuit (figure 4D), comprising:
a first stage (470A) including a first inverter (424A) and a second inverter (472A);
a second stage (470B) connected in series with the first stage, the second stage including a first inverter (424B) and a second inverter (472B);
a first biasing resistor (473A) directly connected to an input of the first inverter of the first stage and an output of the second inverter of the first stage, providing a resisting bias associated with a node of the second inverter of the first stage;
a second biasing resistor (474A) directly connected to an input of the second inverter of the first stage and an output of the first inverter of the first stage, providing a resisting bias associated with a node the first inverter of the first stage;

a fourth biasing resistor (474B) directly connected to an input of the second inverter of the second stage and an output of the first inverter of the second stage, providing a resisting bias associated with a node the first inverter of the second stage.
Chen fails to teach the first stage including a third inverter and a fourth inverter, the first inverter of the first stage connected in parallel with the third and fourth inverters of the first stage and the second inverter of the first stage connected in parallel with the third and fourth inverters of the first stage; the second stage including a third inverter and a fourth inverter, the first inverter of the second stage connected in parallel with the third and fourth inverters of the second stage and the second inverter of the second stage connected in parallel with the third and fourth inverters of the second stage; wherein the first and second inverter of the first stage are sized larger than the third and fourth inverter of the first stage, and wherein the first and second inverter of the second stage are sized larger than the third and fourth inverter of the second stage.
However, it is well-known to those of ordinary skill in the art to form a differential ring VCO with main inverters (first and second inverters) that are greater in size compared to auxiliary inverters (third and fourth inverters). For example, see para. [0003] in the background section of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add auxiliary inverters to the ring VCO of Chen; wherein the auxiliary inverters are smaller in size compared to the main inverters (424, .

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Applicant’s Admitted Prior Art and Watanabe.
As for claims 13-14, Chen teaches the ring VCO circuit of claim 12, as detailed above, but fails to teach wherein the first biasing resistor comprises a metal-oxide semiconductor (MOS) and a p-type MOS (PMOS)/n-type (NMOS) pair.
However, it is well-known to those of ordinary skill in the art to use a pair of MOS transistors (PMOS/NMOS) as a resistor element in a ring oscillator. For example, see figure 2d and para. [0047] of Watanabe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pair of PMOS/NMOS transistors as the resistor element of Chen because such a modification would have been a replacement with a well-known, art-recognized functionally equivalent resistor element that would yield predictable results in the VCO circuit of Chen.
Regarding claim 16, Chen modified by Watanabe teaches wherein the second biasing resistor (472A) comprises a PMOS/NMOS pair, as detailed above in the rejection of claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 8, 2021